Title: Sartine to the American Commissioners, 22 December 1778: résumé
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Versailles, December 22, 1778, in French: You are undoubtedly aware that American seamen escaping from English prisons often arrive in French ports without the basic necessities. I can instruct the commissioners in ports where you have no agents to treat these men as they would French escapees. Regarding British prisoners taken by Americans, I propose they be removed to designated prisons and guarded and fed at the expense of the United States in accordance with his Majesty’s regulation of September 27. Please let me know if these arrangements meet with your approval and inform your agents accordingly.>
